United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2157
                                  ___________

Bertha Mae McBride,                  *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Rose Higgins, Administrative Review * Eastern District of Arkansas.
Officer, McPherson Unit, ADC,        *
                                     *        [UNPUBLISHED]
            Appellee.                *
                                ___________

                            Submitted: March 31, 2004

                                 Filed: May 5, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Arkansas inmate Bertha Mae McBride brought a 42 U.S.C. § 1983 action
against administrative review officer Rose Higgins. McBride alleged that, after she
filed a grievance complaining about continued harassment by two officers, Higgins
issued her a “major disciplinary” for using the grievance process. The disciplinary
resulted in a classification reduction, thirty days in segregation, and the loss of
good-time credit. McBride sought punitive damages and restoration of her good-time
credit and class. Prior to service, the district court1 dismissed her complaint without
prejudice. McBride appeals.

       The district court properly dismissed McBride’s action after concluding that
her claim was foreclosed by Heck v. Humphrey, 512 U.S. 477 (1994) (to recover
damages for unconstitutional conviction or imprisonment, or for harm from actions
whose unlawfulness would render conviction or sentence invalid, § 1983 plaintiff
must prove conviction or sentence has been reversed, expunged, declared invalid, or
called into question), because she challenged discipline that included the loss of
good-time credit, and a judgment in her favor would necessarily imply the invalidity
of her disciplinary conviction. See Edwards v. Balisok, 520 U.S. 641, 644-48 (1997)
(extending Heck to prison discipline decisions).

     Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47A(a).

                       ______________________________




      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-